Citation Nr: 1125332	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2003 for the award of service connection for tinnitus.

2.  Whether a February 1971 rating decision that denied service connection for bilateral hearing loss should be revised on the basis of clear and unmistakable error ("CUE").

3.  Whether a February 1971 rating decision that denied service connection for tinnitus should be revised on the basis of CUE.  

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from various rating decision issued by the Department of Veterans Affairs ("VA") Regional Offices ("RO").  In a February 2004 rating decision, the Columbia, South Carolina, RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus based on a finding that new and material evidence had not been received sufficient to reopen the claims.  The Veteran subsequently perfected an appeal of both issues.  In a February 2005 rating decision, the New York, New York, RO granted his claim of entitlement to service connection for tinnitus, evaluated as 10 percent, effective February 28, 2003.  The Veteran submitted a notice of disagreement with the effective date and perfected an appeal of his claim of entitlement to an earlier effective date for his service-connected tinnitus.  

In December 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran raised the issue of CUE in the February 1971 rating decision that originally denied his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

In February 2008, the Board remanded the appellant's claims for additional development, specifically, to adjudicate the issue of CUE, and in a March 2008 rating decision, the VA Appeals Management Center ("AMC") denied his claim.  The Veteran subsequently submitted a notice of disagreement with the decision.  
In October 2009, the Board again remanded the appellant's claims so that a Statement of the Case ("SOC") on the issue of CUE could be issued.  In its remand, the Board determined that the issues of entitlement to an earlier effective date for the award of service connection for tinnitus and whether new and material evidence had been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss were inextricably intertwined with the CUE issue, such that further action on those claims must await the issuance of the SOC.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).     

Regrettably, the issues of entitlement to an effective date prior to February 28, 2003 for the award of service connection for tinnitus, and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and must again be REMANDED to the RO via the AMC Washington, DC, for additional development.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  An unappealed February 1971 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss based on a finding that there was no probative evidence of a chronic hearing loss disability in service, the condition did not manifest to a compensable degree within one year of separation of service, and a December 1970 VA examination found no definitive diagnosis of a hearing loss caused by or otherwise related to active military service.  

2.  An unappealed February 1971 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus based on a finding that there was no probative evidence of tinnitus in service, and a December 1970 VA examination was negative for any complaints of or a diagnosis of tinnitus.  

3.  The February 1971 rating decision was based on the application of extant, pertinent statutory and regulatory provisions to the facts as they were known at that time.

4.  The Veteran has not alleged any error(s) of fact or law in the February 1971 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the alleged error(s). 


CONCLUSIONS OF LAW

1.  The February 1971 rating decision, which denied entitlement to service connection for bilateral hearing loss, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).

2.  The February 1971 rating decision, which denied entitlement to service connection for tinnitus, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

As an initial matter, the Board observes that the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002),  is not applicable to the appellant's allegations of CUE.  The United States Court of Appeals for Veterans Claims ("Court") has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim of entitlement to benefits.  Instead, that claimant is collaterally-attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Nevertheless, the Board notes in passing that the Veteran and his representative have been accorded ample opportunity to present their contentions, most recently, during the December 2007 Board hearing, and there is no indication that either the Veteran or his representative have further arguments to present.

II.  Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  The United States Court of Appeals for the Federal Circuit has held that a claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA RO.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2002).  

The Court has propounded the following three-pronged test for determining when there was CUE in a prior decision:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently-developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial, ... must appear undebatable."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Hence, a disagreement with how VA evaluated the facts of a case is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a Veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In order to determine whether the February 1971 rating decision contained CUE, a review of the law and evidence that was before the RO at the time of the prior adjudication is necessary.  A review of this decision reveals that the RO applied the VA regulations pertaining to service connection, which are essentially unchanged today.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Alternatively, under 38 C.F.R. § 3.303(b), with chronic disease shows as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one-year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

1.  Whether a February 1971 rating decision that denied service connection for bilateral hearing loss should be revised on the basis of CUE.

As noted above, in the February 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection based on a finding that although the Veteran alleged exposure to prolonged artillery fire and a buddy affidavit substantiated an episode of hearing loss, there was no evidence of a chronic hearing loss during service or within a couple of years following service, and a VA examination conducted less than two years after service found only a questionable hearing loss.  

The Veteran contends that the February 1971 rating decision that denied entitlement to service connection for bilateral hearing loss constitutes CUE.  However, while he maintains that he sustained bilateral acoustic trauma in service when he was assigned to the Delta Company Field Artillery Unit without the benefit of hearing protection, he has failed to provide any specific reason for why he believes there was CUE in the decision.  

Review of the claims folder reveals that the Veteran's DD 214 indicates that his military occupational specialty was an infantry fire crewman.  It further shows that he was awarded the Combat Infantryman Badge for active service in the Republic of Vietnam.  Accordingly, acoustic trauma during service is conceded.  However, review of his service treatment records revealed no complaints of, treatment for, or a diagnosis of a hearing loss disorder.  

During his January 1969 service separation examination, puretone thresholds were noted as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
10
--
10
LEFT
15
15
5
--
15

On the accompanying medical history report, the Veteran denied that he had ever experienced any hearing loss problems.  As noted in the February 1971 rating, audiometric testing on the separation examination disclosed a normal range of hearing.

The Veteran's post-service treatment records show that in September 1970, he was seen by a physician at the VA Medical Center ("VAMC"), who wrote a statement in which he indicated that tuning fork testing revealed a slight loss in air conduction.  He further indicated that additional evaluation was needed, including audiometric testing.  

In December 1970, the Veteran underwent a VA audiology examination, at which time, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
10
--
15
LEFT
5
10
15
--
25

The Veteran's speech recognition was 100 percent bilaterally.  The VA examiner concluded that the Veteran had questionable high frequency hearing loss.  

In addition to the medical evidence, the RO also considered a personal statement submitted by one of the Veteran's former fellow soldiers, who noted that, after being exposed to acoustic trauma from weapons, he was temporarily unable to hear.  

The VA medical rating specialist/physician concluded that, based on the Veteran's service treatment records, as well as his service separation examination and current findings, there was insufficient evidence to warrant a grant of service connection.  As the Veteran did not appeal the February 1970 rating decision, it became final.  

The 1971 law regarding service connection essentially mirrors the present law, as set forth above.  Accordingly, based on a review of the pertinent evidence of record, the Board concludes that the Veteran's claim that there was CUE in the previous rating decision must fail; the Board finds that the RO reasonably based its decision to deny the Veteran's claim on the service treatment records, including his separation examination results, as well as the December 1970 audiometric findings and the buddy statement.

Moreover, at the time of the 1971 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  At noted above, review of the rating decision shows that a medical professional, who was a member of the RO rating panel, participated in the determination and was a signatory to the decision.  

The opinion that the totality of the available evidence did not support a finding of service connection was, therefore, supported by the medical member of the panel, and the RO apparently relied on that person's medical judgment in deciding the claim.  The fact that the February 1971 decision was ascribed to by the medical member of the panel further bolsters the conclusion that VA correctly concluded that the Veteran did not have a hearing loss disorder attributable to active military service.  Thus, because there is no indication that the extant statute/regulations were misapplied or that the correct facts were not before the adjudicator in the February 1971 rating decision, the decision is not clearly and unmistakably erroneous.

It is also noted that, in Simmons v. Principi, 17 Vet. App. 104, 115 (2003), the Court held that where the basis for the Board's decision denying a claim of CUE in a rating decision is the claimant's failure to plead CUE with the specificity required by Fugo, 6 Vet. App. 40, the remedy is dismissal without prejudice, and not denial.  In this instance, the appellant has failed to plead CUE with any specificity whatsoever.  Therefore, in accordance with the holding in Simmons, the Board will dismiss the Veteran's claim.
 
2.  Whether a February 1971 rating decision that denied service connection for tinnitus should be revised on the basis of CUE.

Although, as discussed above, the Veteran has alleged CUE in the February 1971 rating decision that denied entitlement to service connection for tinnitus, he has not provided any explanation as to why he believes there was CUE.

Review of the February 1971 rating decision shows that service connection for tinnitus was denied because there was no evidence in the service treatment records that the Veteran ever complained of, was treated for, or was diagnosed with ringing in the ear(s) or tinnitus.  During his January 1969 service separation examination, he was found to have normal findings in all systems, including the ears and ear drums.  Similarly, on the accompanying report of medical history, he denied having any hearing loss or other ear problems.  

The claims folder shows that, in September 1970, the Veteran was seen by a VAMC physician with complaints of constant bilateral tinnitus that began while he was serving in the Republic of Vietnam.  The examiner wrote that the Veteran said that he was exposed to large noises and concussions from artillery explosions.  The clinician noted that an examination of the ears showed no obstructions or infections, and the ear drums appeared normal.  A tuning fork test revealed a slight loss of hearing in air conduction bilaterally, and the examiner advised that audiometric testing was necessary.

As discussed above, in December 1970, the Veteran was afforded a VA audiology examination for complaints of tinnitus and bilateral hearing loss.  The examination report included no mention of tinnitus.  The RO rating panel determined that, based on the service treatment records and VA examination, there was insufficient evidence to support a finding of entitlement to service connection.  In this regard, they noted that, although the Veteran alleged exposure to prolonged artillery fire without the use of hearing protection and submitted a "buddy statement" from a former serviceman, who attested to the fact that he was present during an incidence of incoming artillery fire in August or September 1968, after which time, the Veteran was unable to hear, the totality of the evidence failed to support his claim, especially the service separation examination findings, in which the Veteran specifically denied having any hearing or ear problems.  

On review, there is no indication that the correct facts were not before the RO adjudicators at the time of the February 1971 rating decision or that the existing statute/regulations were incorrectly applied.  The Board notes that there was no competent medical evidence of record to support the Veteran's claim that he had tinnitus as a result of active duty service.  Although current VA law confers deference upon the lay statements of a veteran concerning what he or she observes with his or her own senses (see, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005)), such edicts were not in effect at the time of the February 1971 rating decision.  As such, the RO's finding appears to have been reasonably supported by the law in effect at the time of the decision, and the appellant has identified no error, which had it not been made, would have manifestly changed the outcome of the decision.  Therefore, the decision is not clearly and unmistakably erroneous.

The Board recognizes that a subsequent favorable medical opinion was obtained in January 2005, when the Veteran, pursuant to a request to reopen his previously-denied claim, was afforded a new VA examination, in which it was opined that he had tinnitus as a result of acoustic trauma in service.  This subsequently led to an award of service connection in a February 2005 rating decision.  However, because this opinion did not exist at the time of the February 1971 rating decision, it cannot be considered in determining whether CUE occurred therein.  Similarly, no other lay or medical evidence that did not exist at the time of the February 1971 decision can be considered in determining whether CUE occurred in that decision.

Moreover, as noted above, in Simmons v. Principi, supra, the Court held that where the basis for the Board's decision denying a claim of CUE in a rating decision is the claimant's failure to plead CUE with the specificity required by Fugo, 6 Vet. App. 40, the remedy is dismissal without prejudice, and not denial.  Here, because the Veteran has failed to plead CUE with any specificity, in accordance with the holding in Simmons, the Board will dismiss the Veteran's claim.  


ORDER

The claim of CUE in the February 1971 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is dismissed without prejudice.

The claim of CUE in the February 1971 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is dismissed without prejudice.

REMAND

Review of the claims folder shows that, pursuant to the Board's October 2009 remand, the RO issued a February 2010 SOC on the issue of whether there was CUE in the February 1971 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.  In March 2010, the Veteran perfected his appeal regarding the issue of CUE in the February 1971 rating decision by submitting a VA Form 9, "Appeal to the Board of Veterans' Appeals."  In February 2010, the RO received a letter from the Veteran, via his Disabled American Veterans ("DAV") service representative, along with a written statement from the Veteran's private audiologist, Dr. David DeBonis, who discussed the relationship between the degree of hearing loss in an individual and the level of perceived tinnitus.  On the DAV cover letter, the Veteran's representative wrote that the attached letter from Dr. DeBonis was being submitted in support of the Veteran's request to reopen his claim of entitlement to service connection for bilateral hearing loss based on the receipt of new and material evidence, as well as his claim of entitlement to an effective date prior to February 28, 2003 for the award of service connection for tinnitus.  However, after reviewing this evidence, the RO prepared a Supplemental Statement of the Case ("SSOC"), dated May 2010, in which it noted that the letter from Dr. DeBonis did not affect the Veteran's claim of CUE in the February 1971 rating decision.  Rather, the RO appears to have neglected to consider this new evidence for the purpose for which it was actually submitted, i.e., for the aforementioned new and material evidence and earlier effective date claims.

The agency of original jurisdiction ("AOJ") will furnish the Veteran an SSOC if additional pertinent evidence is received after an SOC or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2010).  In this case, because the evidence from Dr. DeBonis was received prior to the return of the Veteran's record to the Board, a remand is necessary to allow the RO to consider this evidence in relation to the Veteran's aforementioned claims, and to furnish an SSOC to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO should review the February 2010 letter from Dr. DeBonis and prepare an SSOC which includes, among other things, citation to all evidence received by VA since the September 2005 SOC regarding the issue of an earlier effective date for the Veteran's service-connected tinnitus, and the February 2005 SOC regarding the issue of whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The matter should then be returned to the Board, if necessary, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


